DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,187,299 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 10/08/2021, with respect to the ground of nonstatutory double patenting rejections of the claims have been fully considered and are persuasive in view of the terminal disclaimer filed on 09/28/2021 (which have been accepted).  The ground of nonstatutory double patenting rejections of the claims have been withdrawn. 
Applicant’s arguments with respect to claims 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0135625 A1 to Tanizawa et al. (hereafter refers as Tanizawa) in view of US 2006/0023733 A1 to Shimizu et al. (hereafter refers as Shimizu) and US 2014/0325594 A1 to Klein et al. (hereafter refers as Klein).
Regarding claim 10, Tanizawa teaches a method (a method performed by a group of devices for exchanges information/messages, Fig. 3) the comprising the steps of:
 providing a network (providing a network that including access point, Fig. 3);
providing a Trust Router (providing an access point for routing traffic based on authentication, Fig. 3 and paragraphs [55-58, 62-63]); said Trust Router being connected to said network (wherein the access point being connected to the network, Fig. 3); said Trust Router including a route table (wherein the access point includes a database unit 24, Fig. 3, that enables the access point to determine a process to route any packets associated with a particular client, i.e. determine encryption policy and which port from a plurality of ports to route the packets, based on security level(s), paragraphs [69-72, 95-96, 100-103] and Fig. 6, 8);
 (providing an Authentication server 2, Fig. 3); said Trust Level Controller having established communications with said Trust Router (the Authentication server 2 is communicated with the Access point, Fig. 3 and paragraphs [41, 52-54]);
providing an identity (providing an identity of a client, paragraphs [49, 51-53]);
assigning, by said Trust Level Controller, a Trust Level to said identity (the authentication server stores a security level associated with the identity, paragraphs [43-46]); and
conveying, by said Trust Level Controller, to said Trust Router, said identity and said assigned Trust Level (the authentication server transmits to the Access point the identity and the security level associated with the identity, paragraphs [53, 62, 93]).
However, Tanizawa does not explicitly teach said Trust Level Controller including “a CPU; said CPU being connected to a memory; said memory including custom designed software”.
Shimizu teaches a method comprising the steps of (a method of transmitting packets, Fig. 7):
 providing a network (a network, Fig. 1, 7);
providing a Trust Router (providing a packet transfer apparatus, Fig. 1, 7); said Trust Router being connected to said network (the packet transfer apparatus being connected to the network Fig. 1, 7); said Trust Router including a route table (the packet transfer apparatus including a route table, Fig. 3-4 and paragraphs [57-59]);
(authentication server, Fig. 7); said Trust Level Controller having established communications with said Trust Router (the authentication server is in communication with the packet transfer apparatus, Fig 7);
said Trust Level Controller including a CPU (wherein the authentication server including a processor, Fig. 6); said CPU being connected to a memory (wherein the processor is in communication with a program storage memory, Fig. 6); said memory including custom designed software (wherein the program storage memory including a programmable software, paragraphs [59, 62]);
providing an identity (providing user ID, Fig. 6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the Trust Level Controller including the CPU, the CPU being connected to a memory and the memory including custom designed software as taught by the Shimizu, with the teachings of the Trust Level Controller as taught by Tanizawa, for a purpose of enabling the Trust Level Controller to simply using the combination of CPU and memory to perform the functions, thus reducing number of means in the Trust level Controller (see Shimizu, paragraphs [59, 62]).
However, the combination of Tanizawa and Shimizu does not explicitly teach the “said Trust level adjustable at any time”.
Klein teaches assigning a Trust level to an identity (assigning security level for an identity, paragraphs [25, 31]), wherein said Trust level adjustable at any time (wherein the assigned security level is vary over time based on other factors, e.g., a location, time of day, type of communication, and/or additional authentication information, paragraphs [31-35]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of said Trust level adjustable at any time as taught by Klein, the with the teachings of the Trust Level Controller and the Trust level as taught by combination of Tanizawa and Shimizu, for a purpose of increasing efficiency in determination of the Trust level, since the Trust level is adjustable anytime based on other factors, thus the Trust level associated with the identity is adaptable for numerous conditions (see Klein, paragraphs [30-36]).
Regarding claim 11, Tanizawa further teaches said Trust Level Controller is an analytics system (the Authentication server analyzes the identity of the client to determine security level of the client, paragraphs [45-46, 49-53]).
Regarding claim 12, Tanizawa further teaches said Trust Level Controller does not use routing information to determine said trust level (the Authentication server merely uses the identity of the client to determine the security level, paragraphs [45-46, 49, 51]).
Regarding claim 13, Tanizawa further teaches said Trust Level Controller effects a change in the routing policy for said identity without changing said route table (the authentication server uses the identity to determine security level and based on the security level, identifying a route policy for the identity, thus only change the route policy/route entry in the route table, but does not change the route table, paragraphs [42-45, 52, 100-103, 114-117]).
Allowable Subject Matter
Claims 1-9 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0022468 A1 discloses determining trust/security level based on identity of a user (See Fig. 5 and paragraphs [24-28]).
US 2009/0055545 A1 discloses providing security in a group centric network (Fig. 6-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        October 23, 2021